
	

114 HR 2586 IH: Export Coordination Act of 2015
U.S. House of Representatives
2015-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2586
		IN THE HOUSE OF REPRESENTATIVES
		
			June 1, 2015
			Mr. Chabot (for himself and Mr. Connolly) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To amend the Export Enhancement Act of 1988 to make improvements to the trade promotion policies
			 and programs of the United States Government.
	
	
 1.Short titleThis Act may be cited as the Export Coordination Act of 2015. 2.Duties (a)In generalSection 2312(b) of the Export Enhancement Act of 1988 (15 U.S.C. 4727(b)) is amended—
 (1)in paragraph (4), by adding at the end before the semicolon the following: , including identifying opportunities to consolidate or co-locate offices of agencies involved in such activities;
 (2)in paragraph (5)— (A)by inserting , including the use and coordination of electronic databases, after the appropriate levels and allocation of resources; and
 (B)by striking and at the end; (3)by redesignating paragraph (6) as paragraph (7); and
 (4)by inserting after paragraph (5) the following:  (6)to the maximum extent practicable, provide a detailed listing of current and future Federal and State-led trade missions, trade fairs, and related activities to ensure better delivery of services to United States businesses; and.
 (b)Availability of informationThe Secretary of Commerce shall make available the information on Federal and State-led trade missions, trade fairs, and related activities described in paragraph (6) of section 2312(b) of the Export Enhancement Act of 1988, as added by subsection (a)(4) of this section, on the Web site Export.gov or a successor Web site.
 3.Strategic planSection 2312(c) of the Export Enhancement Act of 1988 (15 U.S.C. 4727(c)) is amended— (1)by redesignating paragraphs (3) through (6) as paragraphs (4) through (7), respectively;
 (2)by inserting after paragraph (2) the following:  (3)with respect to export promotion and export financing activities of each agency that is a member of the TPCC—
 (A)clearly identify and explain the role of each agency; and (B)describe the goals and objectives of each agency and explain the rationale for measuring and reporting the goals and objectives;;
 (3)in paragraph (5) (as redesignated)— (A)by inserting and Congress after the President; and
 (B)by striking paragraph (3) and inserting paragraph (4); (4)in paragraph (6) (as redesignated), by striking and at the end;
 (5)in paragraph (7) (as redesignated)— (A)by striking United States National Tourism Organization and inserting United States Travel Association; and
 (B)by striking the period at the end and inserting ; and; and (6)by inserting after paragraph (7) (as redesignated) the following:
				
 (8)include the recommendations of the Comptroller General of the United States as the recommendations relate to coordination of the TPCC and agencies that are members of the TPCC;.
			4.Membership and staff
 (a)MembershipSection 2312(d) of the Export Enhancement Act of 1988 (15 U.S.C. 4727(d)) is amended— (1)in paragraph (1)—
 (A)by striking and at the end of subparagraph (L); (B)by redesignating subparagraph (M) as subparagraph (N); and
 (C)by inserting after subparagraph (L) the following:  (M)the Millennium Challenge Corporation; and;
 (2)by redesignating paragraph (2) as paragraph (3); and (3)by inserting after paragraph (1) the following:
					
						(2)State trade promotion agencies
 (A)In generalThe TPCC shall also include one ex officio, nonvoting member appointed by the President who is a representative from a State trade promotion agency and is a member of the working group established under subparagraph (B).
 (B)Working groupThe TPCC shall establish a working group to advise the TPCC on matters relating to State trade promotion. The working group shall include representatives from State trade promotion agencies..
 (b)StaffSection 2312 of the Export Enhancement Act of 1988 (15 U.S.C. 4727) is amended— (1)by redesignating subsection (f) as subsection (g); and
 (2)by inserting after subsection (e) the following:  (f)StaffUpon request of the chairperson of the TPCC, the head of any Federal department or agency that is a member of the TPCC may detail, on a reimbursable basis, any of the personnel of that department or agency to the TPCC to assist it in carrying out its duties under this section..
 5.Member qualificationsSection 2312(e) of the Export Enhancement Act of 1988 (15 U.S.C. 4727(e)) is amended in the first sentence by inserting (other than members described in subsection (d)(2)) after Members of the TPCC.
 6.Report to CongressSubsection (g) of section 2312 of the Export Enhancement Act of 1988 (15 U.S.C. 4727), as redesignated by section 4(b)(1) of this Act, is amended to read as follows:
			
				(g)Report to Congress
 (1)In generalThe chairperson of the TPCC shall prepare and submit to the appropriate congressional committees, not later than March 30 of each year, a report that—
 (A)describes the strategic plan developed by the TPCC pursuant to subsection (c), the implementation of such plan, and any revisions thereto; and
 (B)describes the implementation of sections 303 and 304 of the FREEDOM Support Act (22 U.S.C. 5823 and 5824) concerning funding for export promotion activities and the interagency working groups on energy of the TPCC.
 (2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— (A)the Committee on Appropriations, the Committee on Energy and Commerce, the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Small Business, and the Committee on Ways and Means of the House of Representatives; and
 (B)the Committee on Appropriations, the Committee on Commerce, Science, and Transportation, the Committee on Finance, the Committee on Foreign Relations, and the Committee on Small Business and Entrepreneurship of the Senate..
 7.Additional report to CongressSection 2312 of the Export Enhancement Act of 1988 (15 U.S.C. 4727) is amended by adding at the end the following:
			
				(h)Additional report to Congress
 (1)In generalThe Inspector General of the Department of Commerce shall prepare and submit to the appropriate congressional committees, on a biennial basis, a report on the extent to which the TPCC is successfully carrying out its duties as described in subsection (b) and the extent to which the strategic plan as described in subsection (c) is successfully being implemented.
 (2)ConsultationIn preparing the report required under paragraph (1), the Inspector General of the Department of Commerce shall, to the maximum extent practicable, consult with the inspector general of each other Federal department or agency that is a member of the TPCC.
 (3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees has the meaning given such term in subsection (g)(2)..  